DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 29 JUN 2021 has been entered.
New Ground of Rejection
A new ground of rejection, prior art references Eldridge et al. (US 20020053734), appears below.
Claim Rejections – 35 USC § 112
The 29 JUN 2021 amendments to claims 1 and 8 overcome the rejections noted in the previous Office action.
See previous Office action for a quotation of 35 U.S.C. 112(b).
Claim 11 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites, inter alia, “the block alignment plate” and “the opening”. Cf. lines 1 and 3. The recitations render claim 11 indefinite in meaning and scope because e.g., independent or related, between the recited portions and earlier appearing elements is not definite. For example, “top plate” of claim 10. Claim 11 has been interpreted in view of the specification without improperly importing limitations from the specification into claim 11.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1, 2, 6, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eldridge et al. (US 20020053734; below, “Eldridge”) as evidenced in or in view of publications incorporated by reference. MPEP § 2143(A)-(G).
RE 1, Eldridge, in Figs. 3A-7 and related text, e.g., Abstract, paragraphs [0001] to [0272], claims 1-42, a device, comprising:

    PNG
    media_image1.png
    777
    566
    media_image1.png
    Greyscale
	a probe card (502) with a tester side surface, wherein the tester side is configured to be coupled to an alignment plate (530) and a device (e.g., 508) side surface opposite the tester side surface (e.g., Fig. 5) [sic]
an interposer (504) having electrical terminals extending through a dielectric material (e.g., [0186], [0166]) so the electrical terminals have ends on two opposite sides of the interposer (504), wherein the interposer (504) is configured to be coupled to the device side surface of the probe card (502); and
a probe insert (506 - Giving the term “probe insert” its broadest reasonable interpretation consistent with the specification (BRI), Eldridge’s 506 satisfies this element. MPEP §§ 2111 and 2131 (not an ipsissimis verbis test).) having a first surface that is configured to be coupled to the interposer (504), and a plurality of probes (524) extending from a second surface of the probe insert (506) that is opposite the first surface of the probe insert (506).

However, assuming, arguendo, that claims must be so narrowly construed as to mean that Eldridge’s device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Eldridge because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see for example U.S. Patent Numbers 4,837,622, 5,422,574, 5,442,282, 5,382,898, and all other publications incorporated by reference (e.g., [0006], [0009], [0010], [0017], [0086]). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Eldridge discloses the device of claim 1, wherein the plurality of probes (524) comprise cantilever probe needles (e.g., [0007]).
RE 6, Eldridge discloses the device of claim 1 wherein the interposer (504) is mechanically compressed between the probe card (502) and the probe insert (506) and the electrical terminals of the interposer (504) make electrical contact between first pads on the probe card (502) and corresponding second pads on the probe insert (506).
RE 7, Eldridge discloses the device of claim 6 wherein the probe insert (506) is a printed circuit board (e.g., [0188], [0181], [0182]).
RE 14, Eldridge discloses the device of claim 1, wherein the probe card (502) is a printed circuit board (e.g., [0185]) with conductive traces coupling one end of the probes (524) and to electrical contacts on the first surface of the probe insert (506).
Claim Rejections - 35 USC § 103
Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as obvious over embodiments of Eldridge. MPEP § 2143(A)-(G).
RE 8, Eldridge discloses the claimed invention except for the device of claim 1, and further comprising an alignment plate having pins extending through the probe card (502) and which extend away from the second surface of the probe card (502) in a direction perpendicular to the second surface. Eldridge discloses a probe card assembly including alignment screws (e.g., [0207], [0211], [0215]). It would have been obvious … to use an alignment plate having pins, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
RE 10, Eldridge discloses the device of claim 1, wherein the device further comprises a top plate (534) that has a portion that overlies (see U.S. Pat. No. 4,837,622 for: a central aperture of) the probe card (502), the top plate (534) configured for 
RE 11, insofar as definite, Eldridge discloses the device of claim 10, wherein the block alignment plate [sic] has a thickness above the first surface of the probe insert (506) and the block (part between 520 and 544) has a surface area smaller than the opening [sic] for the central aperture (e.g., U.S. 4,837,622), so that when the probe insert (506) is removably affixed to the probe card (200), the block of the probe insert (506) extends through the probe card (200) in the central aperture.
RE 12, insofar as definite, Eldridge discloses the device of claim 11, wherein the top plate portion has a plurality of through holes and the block (part between 520 and 544) of the probe insert (506) has threaded openings in positions that correspond to the plurality of through holes of the top plate (534).
RE 13, insofar as definite, Eldridge discloses the device of claim 12 and further comprising fasteners (e.g., [0195]) configured for removably attaching the probe insert (506) to the probe card (502), the fasteners extending through the through holes in the top plate portion and threaded into the threaded openings in the block (part between 520 and 544) of the probe insert (506).
Claim 9 is rejected under 35 U.S.C. 103 as obvious over embodiments of  Eldridge as evidenced in or in view of Eldridge et al. (US 20090160432; below, “Eldridge2” – previously cited). MPEP § 2143(A)-(G).
RE 9, Eldridge discloses the claimed invention except for the device of claim 8, wherein the pins of the alignment plate extend through corresponding openings in the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see for example U.S. Patent Numbers 5,382,898, and all other publications incorporated by reference (e.g., [0006], [0009], [0010], [0017], [0086]).
Eldridge2, in Figs. 2-15 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims, teaches pins of an alignment plate (206) extending through corres-ponding openings in a interposer (e.g., 202).
It would have been obvious … to modify Eldridge as taught by Eldridge2. This is because the modification results in a device able to accommodate multiple probe inserts to be attached by providing mechanisms that allow the position, orientation, and/or location of each probe insert to be adjusted independently of the other probe inserts (Eldridge2 [0095]). Additionally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1, 2, and 6-14 are rejected.
Remarks
The 29 JUN 2021 amendments to claims 1, 2, 8, and 10 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815